Citation Nr: 0105034	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a spine injury with cervical spondylosis and 
degenerative joint disease (DJD).

2.  Entitlement to service connection for a carotid artery 
occlusion and residuals of a cerebrovascular accident (CVA) 
(claimed as veins blocked in the head).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1953.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.  

Entitlement to service connection for residuals of a spine 
injury with cervical spondylosis and DJD, was denied by a 
July 1997 Board decision.  That decision represents the last 
final decision on that issue.  38 U.S.C.A. § 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996).

A Board hearing was held in December 2000, before Michael D. 
Lyon, the Board Member rendering this decision, sitting in 
Washington, DC.  The Board Member had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.

In addition, the Board notes that the veteran had other 
service connection claims pending, including brain 
hemorrhage, and a seizure disorder.  These issues are not 
otherwise developed for appellate review, and as such are not 
before the Board for consideration at this time.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The Board denied service connection, for residuals of a 
spine injury with cervical spondylosis and DJD, in July 1997.  
The denial was on the basis that a spinal injury had not been 
incurred in service, and that any current spinal disorder was 
not related to service.  It was determined that the claim was 
not well grounded on the basis of these findings.  That 
decision represents the last final disallowance of 
entitlement to service connection for residuals of a spine 
injury with cervical spondylosis and DJD.

2.  The evidence received subsequent to July 1997 is 
cumulative or redundant. 

3.  Cardiovascular disease, including a CVA, was not noted 
until over 4 decades after service, and have not been shown 
to be related to service or to any occurrence or event 
therein based on the evidence submitted.

4.  There is no medical opinion, or other competent evidence 
showing that the veteran's current cardiovascular disease, 
including a CVA, resulted from an injury incurred during the 
veteran's service, or any continuing residuals since that 
time.


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision, wherein service 
connection for residuals of a spine injury with cervical 
spondylosis and DJD, was denied is final; new and material 
evidence not having been submitted, the claim for service 
connection for residuals of a spine injury is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.156 (2000); Hodge v. West, 155 F. 3d 1356 (Fed Cir. 
1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).
 
2.  A carotid artery occlusion and residuals of a CVA were 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.  Review of the record 
reveals that appropriate notice has been provided, and there 
is no reason for additional examination in this case.

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.


I.  New and material evidence to reopen a claim of 
entitlement to service connection for a spinal injury

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (1999); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Under the new legislative criteria, the Board would first 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if a reasonable possibility 
exists that the claim may be substantiated, based upon all 
the evidence of record.  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for residuals of a spinal injury by the Board in July 1997.  
In making that decision, it was noted that some of the 
veteran's service medical records may have been destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  There were, however, some service medical records on 
file.

The file did, however, contain unit daily sick reports, and 
the report of his separation medical examination in August 
1953.  These records and the separation examination, did not 
report any instance of a spinal or head trauma, nor were 
there any complaints or findings of any musculoskeletal or 
neurological pathology.  Further, the post service medical 
records did not document any complaints or findings related 
to a spinal disorder until 1977.  Specifically, there was no 
treatment for any spinal disorder documented from 1953 to 
1977.  

The July 1997 Board decision was the last final decision on 
any basis.  In making that decision, the Board also 
considered the veteran's VA treatment records from 1977 
through 1997.  The Board noted, in holding the claim to be 
not well grounded, that there was no showing of a chronic 
back disorder in service, and that there was no evidence of 
record that showed a relationship between back pathology and 
any event or occurrence in service.

In a December 2000 Board hearing, the veteran and his spouse 
offered testimony.  This testimony was very difficult to 
follow due to the veteran's general physical, and mental 
state.  He testified, in essence, that he injured his neck 
and back, and could not wear a helmet, in service.  He first 
received treatment for his neck disorder post service in 
1970, or 1971.  His spouse was not aware of any treatment 
from 1953 until the 1970's.  He reported that he did not 
receive any treatment for almost 18 years after service 
because he had no medical insurance.  

The medical records post service includes extensive VA and 
private records from the late 1970s to the present.  These 
records contain diagnoses of; history of rheumatoid 
arthritis; generalized osteoarthritis of the cervical spine, 
knees, and hands, with cervical spondylosis and possible C-7 
radiculopathy; multiple joint arthritis; degenerative disk 
disease; and, chronic anxiety disorder.  He also had evidence 
of organic brain damage due to severe chronic use and abuse 
of tranquilizers, anti-arthritic, and pain relieving drugs; 
and an emotional disorder with severe psychic and physical 
discomfort.  

The evidence submitted by the appellant since the July 1997 
Board decision consists, in essence of duplicative medical 
records, previously considered in the Board decision, as well 
as additional medical treatment records.  The Board, finds 
these records to be cumulative evidence, so it is not new, 
and is not material to the issue at hand.  The additional 
evidence does not contain a competent expert opinion relating 
any current cervical spine disorder with any in-service 
treatment, event, or complaint.  In this regard, the Board 
notes that the appellant is not qualified to make that 
medical connection. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To the extent pertinent contentions are advanced, 
they are redundant of information previously on file.  Thus, 
this is not new and material evidence.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current cervical spine 
pathology, and the appellant's period of active duty, the 
claim for entitlement to service connection for a cervical 
spine disorder is not reopened.


II. Service connection for cardiovascular disorder, and CVA

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000). 

Finally, with certain enumerated disorders such as 
cardiovascular-renal disease, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to substantiate a claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  To substantiate a claim, there must be a 
medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be substantiated on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

As previously noted, the veteran's service medical records, 
other than for his separation examination and some unit daily 
sick reports appear to have been lost in the 1973 fire at the 
NPRC.  Over the years, since the late 1970's, several 
attempts have failed to locate any additional service medical 
records.  The Board notes that the unit sick reports, as well 
as the separation examination are silent as to any complaints 
or treatment for any cardiovascular disorders.  

In November 1996, the veteran filed a claim for service 
connection for what he described as, "I think my veins are 
blocked in my head from the aggravation while I was in the 
service."

The RO recharacterized the claim as, service connection for a 
carotid artery occlusion, residual CVA, and denied it in a 
June 1998 rating decision.  In that decision, the RO noted 
that there was no evidence of any cardiovascular condition 
during service, or within the one year presumptive period 
following service.

At a Board hearing in December 2000, the veteran testified, 
in essence, that he did not receive any post service 
treatment until the 1970's, almost 18 years after service 
because he had no medical insurance.  When asked by his 
representative why he thought his vascular disorder, and CVA, 
was related to service he replied, "I don't know."  He 
first became aware of high blood pressure when he was 45 
years old, nor did he recall any high blood pressure during 
service.  

Post service VA medical records reveal that the veteran was 
admitted to the VA medical center (VAMC) after suffering a 
left side stroke in September 1986.  The record noted that 
this was his first admission.  He reported a 2 year history 
of hypertension.  A CT scan revealed a right caudate lacun 
and large left frontal parietal hypodense lesion.  A carotid 
Doppler revealed no flow over the left internal carotid 
artery and turbulent flow over the right internal carotid 
artery.  The diagnosis was severe carotid atherosclerotic 
disease. 

A December 1996 Doppler study revealed total occlusion of the 
left internal carotid artery and less than 15 percent 
occlusion of the right internal carotid artery. 

The file contains no post service medical records prior to 
1977.  None of the medical evidence of record suggests any 
relationship with the veteran's currently diagnosed, 
cardiovascular disorder and any incident or injury incurred 
in active service, nor does it contain any medical opinion or 
diagnosis relating the cardiovascular disorder or CVA with 
service.

The veteran does not report any cardiovascular disorder or 
CVA in service.  There are no medical records or competent 
witness evidence that the veteran had a chronic 
cardiovascular disorder or CVA during service, within the 
first year following separation from service.

Where a condition is not shown to be chronic during service, 
38 C.F.R. § 3.303(b) provides that a connection may be based 
on a continuity of symptoms.  However, the statements of a 
lay witness is not sufficient.  This is a medical question 
which requires the training and expertise of a trained 
medical professional to link the lay reports of continuing 
symptoms to a current disability.  See Savage, at 497-98.  
There is no such evidence of a link in this case.  

The earliest post-service medical evidence of record 
regarding a cardiovascular disorder, or CVA is September 
1986, approximately 33 years after service. 
That record did not offer a diagnosis suggesting any link of 
the cardiovascular pathology to disease or injury in service.  
Moreover, there is no evidence from a competent medical 
source that any cardiovascular disorder, or CVA was 
manifested until sometime after service.  The veteran also 
does not claim any earlier manifestations of a cardiovascular 
disorder. When asked during the December 2000 Board hearing, 
why he thought his vascular disorder, and CVA, was related to 
service he replied, "I don't know."

In this case, appellant has not submitted any competent 
evidence showing that he has a cardiovascular disorder that 
had an in-service onset, nor is there indication that such 
evidence exists.  He is not competent to offer a  medical 
opinion or diagnosis. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Therefore, the lay evidence of record, alone, does 
not provide a reasonable basis to support this claim.  See 
Grottveit v. Brown, 5 Vet. App. at 93.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
spine injury with cervical spondylosis and degenerative joint 
disease and the claim is denied.

Entitlement to service connection for a carotid artery 
occlusion and residuals of a cerebrovascular accident is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



